In Equity. — This cause had been continued, by consent, for several years.
Continuances, whether by consent or otherwise, are under the direction of the Court. The clerk has an interest, as is suggested, and it would be the most unreasonable thing imaginable to suppose that the parties might continue ad infinitum, if they thought proper. Supposing this to be the case, we never should get clear of a suit after being amicably compounded. Having no interest in a determination, both parties might agree to continue. Where causes are continued by consent, a much greater latitude will be allowed than where either party is pressing for trial; but there should be some end of cases on the docket.
WHITESIDE then stated the ground why the cause had been continued for such a length of time.